Exhibit 10.1

 

[g38592kgi001.jpg]

 

January 28, 2019

 

STRICTLY CONFIDENTIAL

 

Trevena, Inc.

955 Chesterbrook Boulevard, Suite 110

Chesterbrook, PA 19087

 

Attn: Carrie L. Bourdow, President and Chief Executive Officer

 

Dear Ms. Bourdow:

 

This letter agreement (this “Agreement”) constitutes the agreement between
Trevena, Inc. (the “Company”) and H.C. Wainwright & Co., LLC (“Wainwright”),
that Wainwright shall serve as the exclusive agent, advisor or underwriter in
any offering (each, an “Offering”) of securities of the Company (the
“Securities”) during the Term (as hereinafter defined) of this Agreement.  The
terms of each Offering and the Securities issued in connection therewith shall
be mutually agreed upon by the Company and Wainwright and nothing herein implies
that Wainwright would have the power or authority to bind the Company and
nothing herein implies that the Company shall have an obligation to issue any
Securities.  It is understood that Wainwright’s assistance in an Offering will
be subject to the satisfactory completion of such investigation and inquiry into
the affairs of the Company as Wainwright deems appropriate under the
circumstances and to the receipt of all internal approvals of Wainwright in
connection with the transaction.  The Company expressly acknowledges and agrees
that Wainwright’s involvement in an Offering is strictly on a reasonable best
efforts basis and that the consummation of an Offering will be subject to, among
other things, market conditions.  The execution of this Agreement does not
constitute a commitment by Wainwright to purchase the Securities and does not
ensure a successful Offering of the Securities or the success of Wainwright with
respect to securing any other financing on behalf of the Company.  Wainwright
may retain other brokers, dealers, agents or underwriters on its behalf in
connection with an Offering.

 

A.                                    Compensation; Reimbursement.  At the
closing of each Offering (each, a “Closing”), the Company shall compensate
Wainwright as follows:

 

1.              Cash Fee.  The Company shall pay to Wainwright a cash fee, or as
to an underwritten Offering an underwriter discount, equal to 7.0% of the
aggregate gross proceeds raised in each Offering.

 

2.              Warrant Coverage.  The Company shall issue to Wainwright or its
designees at each Closing, warrants (the “Wainwright Warrants”) to purchase that
number of shares of common stock of the Company equal to 3.5% of the aggregate
number of shares of common stock (or common stock equivalent, if applicable)
placed in each Offering (and if an Offering includes a “greenshoe” or
“additional investment” component, such number of shares of common stock
underlying such “greenshoe” or “additional investment” component, with the
Wainwright Warrants issuable upon the exercise of

 

430 Park Avenue  |  New York, New York 10022  |  212.356.0500  |  www.hcwco.com

Member: FINRA/SIPC

 

--------------------------------------------------------------------------------



 

such component). If the Securities included in an Offering are convertible, the
Wainwright Warrants shall be determined by dividing the gross proceeds raised in
such Offering by the Offering Price (as defined hereunder).  The Wainwright
Warrants shall be in a customary form reasonably acceptable to Wainwright, have
a term of five (5) years and an exercise price equal to 125% of the offering
price per share (or unit, if applicable) in the applicable Offering and if such
offering price is not available, the market price of the common stock on the
date an Offering is commenced (such price, the “Offering Price”). If warrants
are issued to investors in an Offering, the Wainwright Warrants shall have the
same terms as the warrants issued to investors in the applicable Offering,
except that such Wainwright Warrants shall have an exercise price equal to 125%
of the Offering Price.

 

3.              Expense Allowance.  Out of the proceeds of each Closing, the
Company also agrees to pay Wainwright (a) in case of a public Offering, a
management fee equal to 1.0% of the gross proceeds raised in each Offering;
(b) $25,000 for expenses (to be increased to $50,000 in case of a public
Offering) with such expenses described in reasonable detail but without the need
to provide documented receipts; (c) up to $50,000 for fees and expenses of legal
counsel and other out-of-pocket expenses (to be increased to $100,000 in case of
a public Offering), with evidence of such fees reflected in invoices provided by
Wainwright’s legal counsel; plus the additional amount payable by the Company
pursuant to Paragraph D.3 hereunder; provided, however, that such amount in no
way limits or impairs the indemnification and contribution provisions of this
Agreement.

 

4.              Tail.  Wainwright shall be entitled to compensation under
clauses (1) and (2) hereunder, calculated in the manner set forth therein, with
respect to any public or private offering or other financing or capital-raising
transaction of any kind (“Tail Financing”) to the extent that such financing or
capital is provided to the Company by investors whom Wainwright had contacted
during the Term or introduced to the Company during the Term, if such Tail
Financing is consummated at any time within the 3-month period following the
expiration or termination of this Agreement. For the avoidance of doubt, this
provision shall only apply if an Offering is not consummated during the Term.

 

5.              Right of First Refusal.  If, from the date hereof until the
6-month anniversary of the date hereof, the Company or any of its subsidiaries
(a) decides to finance or refinance any indebtedness using a manager or agent,
Wainwright (or any affiliate designated by Wainwright) shall have the right to
act as sole book-runner, sole manager, sole placement agent or sole agent with
respect to such financing or refinancing; or (b) decides to raise funds by means
of a public offering (including at-the-market facility) or a private placement
or any other capital-raising financing of equity, equity-linked or debt
securities using an underwriter or placement agent, Wainwright (or any affiliate
designated by Wainwright) shall have the right to act as sole book-running
manager, sole underwriter or sole placement agent for such financing.  If
Wainwright or one of its affiliates decides to accept any such engagement, the
agreement governing such engagement will contain, among other things, provisions
for customary fees for transactions of similar size and nature and the
provisions of this Agreement, including indemnification, which are appropriate
to such a transaction. Notwithstanding anything to the contrary included in this
Paragraph A.5., (i) any sales pursuant to the Company’s current Sales Agreement

 

2

--------------------------------------------------------------------------------



 

with Cowen and Company, LLC shall not trigger any rights pursuant to this
Paragraph A.5 and (ii) the right of first refusal contained herein shall only
apply if an Offering is consummated during the Term.

 

B.                                    Term and Termination of Engagement;
Exclusivity.  The term of Wainwright’s exclusive engagement will begin on the
date hereof and end sixty (60) days thereafter, unless earlier terminated in
writing by the Company (the “Term”).  Notwithstanding anything to the contrary
contained herein, the Company agrees that the provisions relating to the payment
of fees, reimbursement of expenses, right of first refusal, tail,
indemnification and contribution, confidentiality, conflicts, independent
contractor and waiver of the right to trial by jury will survive any termination
or expiration of this Agreement.  Notwithstanding anything to the contrary
contained herein, the Company has the right to terminate the Agreement for cause
in compliance with FINRA Rule 5110(f)(2)(D)(ii). The exercise of such right of
termination for cause eliminates the Company’s obligations with respect to the
provisions relating to the tail fees and right of first refusal. Notwithstanding
anything to the contrary contained in this Agreement, in the event that an
Offering pursuant to this Agreement shall not be carried out for any reason
whatsoever during the Term, the Company shall be obligated to pay to Wainwright
its actual and accountable out-of-pocket expenses related to an Offering
(including the fees and disbursements of Wainwright’s legal counsel). During
Wainwright’s engagement hereunder: (i) the Company will not, and will not permit
its representatives to, other than in coordination with Wainwright, contact or
solicit institutions, corporations or other entities or individuals as potential
purchasers of the Securities and (ii) the Company will not pursue any financing
transaction which would be in lieu of an Offering. Furthermore, the Company
agrees that during Wainwright’s engagement hereunder, all inquiries, whether
direct or indirect, from prospective investors will be referred to Wainwright
and will be deemed to have been contacted by Wainwright in connection with an
Offering. Additionally, except as set forth hereunder, the Company represents,
warrants and covenants that no brokerage or finder’s fees or commissions are or
will be payable by the Company or any subsidiary of the Company to any broker,
financial advisor or consultant, finder, placement agent, investment banker,
bank or other third-party with respect to any Offering.

 

C.                                    Information; Reliance.  The Company shall
furnish, or cause to be furnished, to Wainwright all information requested by
Wainwright for the purpose of rendering services hereunder and conducting due
diligence (all such information being the “Information”).  In addition, the
Company agrees to make available to Wainwright upon request from time to time
the officers, directors, accountants, counsel and other advisors of the
Company.  The Company recognizes and confirms that Wainwright (a) will use and
rely on the Information, including any documents provided to investors in each
Offering (the “Offering Documents”) which shall include any Purchase Agreement
(as defined hereunder), and on information available from generally recognized
public sources in performing the services contemplated by this Agreement without
having independently verified the same; (b) does not assume responsibility for
the accuracy or completeness of the Offering Documents or the Information and
such other information; and (c) will not make an appraisal of any of the assets
or liabilities of the Company.  Upon reasonable request, the Company will meet
with Wainwright or its representatives to discuss all information relevant for
disclosure in the Offering Documents and will cooperate in any investigation
undertaken by Wainwright thereof, including any document included or
incorporated by reference therein.  At each

 

3

--------------------------------------------------------------------------------



 

Offering, at the request of Wainwright, the Company shall deliver such legal
letters (including, without limitation, negative assurance letters), opinions,
comfort letters, officers’ and secretary certificates and good standing
certificates, all in form and substance satisfactory to Wainwright and its
counsel as is customary for such Offering.  Wainwright shall be a third party
beneficiary of any representations, warranties, covenants and closing conditions
made by the Company in any Offering Documents, including representations,
warranties, covenants and closing conditions made to any investor in an
Offering.

 

D.                                    Related Agreements.  At each Offering, the
Company shall enter into the following additional agreements:

 

1.              Underwritten Offering.  If an Offering is an underwritten
Offering, the Company and Wainwright shall enter into a customary underwriting
agreement in form and substance satisfactory to Wainwright and its counsel.

 

2.              Best Efforts Offering.  If an Offering is on a best efforts
basis, the sale of Securities to the investors in the Offering will be evidenced
by a purchase agreement (“Purchase Agreement”) between the Company and such
investors in a form reasonably satisfactory to the Company and Wainwright. 
Wainwright shall be a third party beneficiary with respect to the
representations and warranties included in the Purchase Agreement. Prior to the
signing of any Purchase Agreement, officers of the Company with responsibility
for financial affairs will be available to answer inquiries from prospective
investors.

 

3.              Escrow, Settlement and Closing.  If each Offering is not settled
via delivery versus payment (“DVP”), the Company and Wainwright shall enter into
an escrow agreement with a third party escrow agent pursuant to which
Wainwright’s compensation and expenses shall be paid from the gross proceeds of
the Securities sold.  If the Offering is settled in whole or in part via DVP,
Wainwright shall arrange for its clearing agent to provide the funds to
facilitate such settlement. The Company shall pay Wainwright closing costs,
which shall also include the reimbursement of the out-of-pocket cost of the
escrow agent or clearing agent, as applicable, which closing costs shall not
exceed $10,000.

 

4.              FINRA Amendments.  Notwithstanding anything herein to the
contrary, in the event that Wainwright determines that any of the terms provided
for hereunder shall not comply with a FINRA rule, including but not limited to
FINRA Rule 5110, then the Company shall agree to amend this Agreement (or
include such revisions in the final underwriting agreement) in writing upon the
request of Wainwright to comply with any such rules; provided that any such
amendments shall not provide for terms that are less favorable to the Company
than are reflected in this Agreement.

 

E.                                     Confidentiality.  In the event of the
consummation or public announcement of any Offering, Wainwright shall have the
right to disclose its participation in such Offering,

 

4

--------------------------------------------------------------------------------



 

including, without limitation, the Offering at its cost of “tombstone”
advertisements in financial and other newspapers and journals.

 

F.                                      Indemnity.

 

1.              In connection with the Company’s engagement of Wainwright
hereunder, the Company hereby agrees to indemnify and hold harmless Wainwright
and its affiliates, and the respective controlling persons, directors, officers,
members, shareholders, agents and employees of any of the foregoing
(collectively the “Indemnified Persons”), from and against any and all claims,
actions, suits, proceedings (including those of shareholders), damages,
liabilities and expenses incurred by any of them (including the reasonable fees
and expenses of counsel), as incurred, whether or not the Company is a party
thereto (collectively a “Claim”), that are (A) related to or arise out of
(i) any actions taken or omitted to be taken (including any untrue statements
made or any statements omitted to be made) by the Company, or (ii) any actions
taken or omitted to be taken by any Indemnified Person in connection with the
Company’s engagement of Wainwright, or (B) otherwise relate to or arise out of
Wainwright’s activities on the Company’s behalf under Wainwright’s engagement,
and the Company shall reimburse any Indemnified Person for all expenses
(including the reasonable fees and expenses of counsel) as incurred by such
Indemnified Person in connection with investigating, preparing or defending any
such claim, action, suit or proceeding, whether or not in connection with
pending or threatened litigation in which any Indemnified Person is a party. 
The Company will not, however, be responsible for any Claim that is finally
judicially determined to have resulted from the gross negligence or willful
misconduct of any person seeking indemnification for such Claim.  The Company
further agrees that no Indemnified Person shall have any liability to the
Company for or in connection with the Company’s engagement of Wainwright except
for any Claim incurred by the Company as a result of such Indemnified Person’s
gross negligence or willful misconduct.

 

2.              The Company further agrees that it will not, without the prior
written consent of Wainwright, settle, compromise or consent to the entry of any
judgment in any pending or threatened Claim in respect of which indemnification
may be sought hereunder (whether or not any Indemnified Person is an actual or
potential party to such Claim), unless such settlement, compromise or consent
includes an unconditional, irrevocable release of each Indemnified Person from
any and all liability arising out of such Claim.

 

3.              Promptly upon receipt by an Indemnified Person of notice of any
complaint or the assertion or institution of any Claim with respect to which
indemnification is being sought hereunder, such Indemnified Person shall notify
the Company in writing of such complaint or of such assertion or institution but
failure to so notify the Company shall not relieve the Company from any
obligation it may have hereunder, except and only to the extent such failure
results in the forfeiture by the Company of substantial rights and defenses.  If
the Company

 

5

--------------------------------------------------------------------------------



 

is requested by such Indemnified Person, the Company will assume the defense of
such Claim, including the employment of counsel reasonably satisfactory to such
Indemnified Person and the payment of the fees and expenses of such counsel.  In
the event, however, that legal counsel to such Indemnified Person reasonably
determines that having common counsel would present such counsel with a conflict
of interest or if the defendant in, or target of, any such Claim, includes an
Indemnified Person and the Company, and legal counsel to such Indemnified Person
reasonably concludes that there may be legal defenses available to it or other
Indemnified Persons different from or in addition to those available to the
Company, then such Indemnified Person may employ its own separate counsel to
represent or defend him, her or it in any such Claim and the Company shall pay
the reasonable fees and expenses of such counsel.  Notwithstanding anything
herein to the contrary, if the Company fails timely or diligently to defend,
contest, or otherwise protect against any Claim, the relevant Indemnified Person
shall have the right, but not the obligation, to defend, contest, compromise,
settle, assert crossclaims, or counterclaims or otherwise protect against the
same, and shall be fully indemnified by the Company therefor, including without
limitation, for the reasonable fees and expenses of its counsel and all amounts
paid as a result of such Claim or the compromise or settlement thereof.  In
addition, with respect to any Claim in which the Company assumes the defense,
the Indemnified Person shall have the right to participate in such Claim and to
retain his, her or its own counsel therefor at his, her or its own expense.

 

4.              The Company agrees that if any indemnity sought by an
Indemnified Person hereunder is held by a court to be unavailable for any reason
then (whether or not Wainwright is the Indemnified Person), the Company and
Wainwright shall contribute to the Claim for which such indemnity is held
unavailable in such proportion as is appropriate to reflect the relative
benefits to the Company, on the one hand, and Wainwright on the other, in
connection with Wainwright’s engagement referred to above, subject to the
limitation that in no event shall the amount of Wainwright’s contribution to
such Claim exceed the amount of fees actually received by Wainwright from the
Company pursuant to Wainwright’s engagement.  The Company hereby agrees that the
relative benefits to the Company, on the one hand, and Wainwright on the other,
with respect to Wainwright’s engagement shall be deemed to be in the same
proportion as (a) the total value paid or proposed to be paid or received by the
Company pursuant to the applicable Offering (whether or not consummated) for
which Wainwright is engaged to render services bears to (b) the fee paid or
proposed to be paid to Wainwright in connection with such engagement.

 

5.              The Company’s indemnity, reimbursement and contribution
obligations under this Agreement (a) shall be in addition to, and shall in no
way limit or otherwise adversely affect any rights that any Indemnified Person
may have at law or at equity and (b) shall be effective whether or not the
Company is at fault in any way.

 

6

--------------------------------------------------------------------------------



 

G.                                    Limitation of Engagement to the Company. 
The Company acknowledges that Wainwright has been retained only by the Company,
that Wainwright is providing services hereunder as an independent contractor
(and not in any fiduciary or agency capacity) and that the Company’s engagement
of Wainwright is not deemed to be on behalf of, and is not intended to confer
rights upon, any shareholder, owner or partner of the Company or any other
person not a party hereto as against Wainwright or any of its affiliates, or any
of its or their respective officers, directors, controlling persons (within the
meaning of Section 15 of the Securities Act or Section 20 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), employees or agents. 
Unless otherwise expressly agreed in writing by Wainwright, no one other than
the Company is authorized to rely upon this Agreement or any other statements or
conduct of Wainwright, and no one other than the Company is intended to be a
beneficiary of this Agreement.  The Company acknowledges that any recommendation
or advice, written or oral, given by Wainwright to the Company in connection
with Wainwright’s engagement is intended solely for the benefit and use of the
Company’s management and directors in considering a possible Offering, and any
such recommendation or advice is not on behalf of, and shall not confer any
rights or remedies upon, any other person or be used or relied upon for any
other purpose.  Wainwright shall not have the authority to make any commitment
binding on the Company.  The Company, in its sole discretion, shall have the
right to reject any investor introduced to it by Wainwright.

 

H.                                   Limitation of Wainwright’s Liability to the
Company.  Wainwright and the Company further agree that neither Wainwright nor
any of its affiliates or any of its or their respective officers, directors,
controlling persons (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act), employees or agents shall have any liability to
the Company, its security holders or creditors, or any person asserting claims
on behalf of or in the right of the Company (whether direct or indirect, in
contract, tort, for an act of negligence or otherwise) for any losses, fees,
damages, liabilities, costs, expenses or equitable relief arising out of or
relating to this Agreement or the services rendered hereunder, except for
losses, fees, damages, liabilities, costs or expenses that arise out of or are
based on any action of or failure to act by Wainwright and that are finally
judicially determined to have resulted solely from the gross negligence or
willful misconduct of Wainwright.

 

I.                                        Governing Law.  This Agreement shall
be governed by and construed in accordance with the laws of the State of New
York applicable to agreements made and to be fully performed therein.  Any
disputes that arise under this Agreement, even after the termination of this
Agreement, will be heard only in the state or federal courts located in the City
of New York, State of New York.  The parties hereto expressly agree to submit
themselves to the jurisdiction of the foregoing courts in the City of New York,
State of New York.  The parties hereto expressly waive any rights they may have
to contest the jurisdiction, venue or authority of any court sitting in the City
and State of New York.  In the event Wainwright or any Indemnified Person is
successful in any action, or suit against the Company, arising out of or
relating to this Agreement, the final judgment or award entered shall be
entitled to have and recover from the Company the costs and expenses incurred in
connection therewith, including its reasonable attorneys’ fees.  Any rights to
trial by jury with respect to any such action, proceeding or suit are hereby
waived by Wainwright and the Company.

 

7

--------------------------------------------------------------------------------



 

J.                                        Notices.  All notices hereunder will
be in writing and sent by certified mail, hand delivery, overnight delivery, fax
or e-mail, if sent to Wainwright, at the address set forth on the first
page hereof, e-mail: notices@hcwco.com, Attention: Head of Investment Banking,
and if sent to the Company, to the address set forth on the first page hereof,
e-mail: cbourdow@trevena.com, Attention:  Chief Executive Officer.  Notices sent
by certified mail shall be deemed received five days thereafter, notices sent by
hand delivery or overnight delivery shall be deemed received on the date of the
relevant written record of receipt, notices delivered by fax shall be deemed
received as of the date and time printed thereon by the fax machine and notices
sent by e-mail shall be deemed received as of the date and time they were sent.

 

K.                                    Conflicts.  The Company acknowledges that
Wainwright and its affiliates may have and may continue to have investment
banking and other relationships with parties other than the Company pursuant to
which Wainwright may acquire information of interest to the Company.  Wainwright
shall have no obligation to disclose such information to the Company or to use
such information in connection with any contemplated transaction.

 

L.                                     Anti-Money Laundering.  To help the
United States government fight the funding of terrorism and money laundering,
the federal laws of the United States require all financial institutions to
obtain, verify and record information that identifies each person with whom they
do business.  This means Wainwright must ask the Company for certain identifying
information, including a government-issued identification number (e.g., a U.S.
taxpayer identification number) and such other information or documents that
Wainwright considers appropriate to verify the Company’s identity, such as
certified articles of incorporation, a government-issued business license, a
partnership agreement or a trust instrument.

 

M.                                 Miscellaneous.  The Company represents and
warrants that it has all requisite power and authority to enter into and carry
out the terms and provisions of this Agreement and the execution, delivery and
performance of this Agreement does not breach or conflict with any agreement,
document or instrument to which it is a party or bound.  This Agreement shall
not be modified or amended except in writing signed by Wainwright and the
Company.  This Agreement shall be binding upon and inure to the benefit of both
Wainwright and the Company and their respective assigns, successors, and legal
representatives.  This Agreement constitutes the entire agreement of Wainwright
and the Company with respect to the subject matter hereof and supersedes any
prior agreements with respect to the subject matter hereof.  If any provision of
this Agreement is determined to be invalid or unenforceable in any respect, such
determination will not affect such provision in any other respect, and the
remainder of the Agreement shall remain in full force and effect.  This
Agreement may be executed in counterparts (including facsimile or electronic
counterparts), each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

*********************

 

8

--------------------------------------------------------------------------------



 

In acknowledgment that the foregoing correctly sets forth the understanding
reached by Wainwright and the Company, please sign in the space provided below,
whereupon this letter shall constitute a binding Agreement as of the date
indicated above.

 

 

Very truly yours,

 

 

 

H.C. WAINWRIGHT & CO., LLC

 

 

 

 

 

By:

/s/ Mark W. Viklund

 

 

Name:

Mark W. Viklund

 

 

Title:

Chief Executive Officer

 

 

Date:

 

 

Accepted and Agreed:

 

TREVENA, INC.

 

 

 

 

 

By:

/s/ Carrie L. Bourdow

 

 

Name:

Carrie L. Bourdow

 

 

Title:

President and Chief Executive Officer

 

 

9

--------------------------------------------------------------------------------